Citation Nr: 1221114	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  05-30 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for spinal cord damage with partial loss of use of legs and balance difficulty.

2.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel




INTRODUCTION

The Veteran served on active duty from April 1952 to April 1954.  

The matter concerning entitlement to spinal cord damage with partial loss of use of legs and balance difficulty comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision issued by a special expedited processing unit ("Tiger Team") of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the claim.  The claim is currently under the jurisdiction of the RO located in Chicago, Illinois.  

The matter concerning entitlement to service connection for a right shoulder disorder comes before the Board on appeal from a July 2006 rating decision issued by the Chicago, Illinois RO, which denied reopening service connection for a right shoulder disorder.

The Board notes that a May 1986 rating decision issued by the Chicago, Illinois, RO reflects that service connection was denied for arthritis of the lumbar spine (38 C.F.R. § 4.71a, Diagnostic Code 5003) and for disc degeneration of the cervical spine (38 C.F.R. § 4.71a, Diagnostic Code 5293).  In March 2004, the Veteran filed a claim for spinal cord damage with partial loss of use of the legs, and balance difficulties.  To the extent that the appellant's representative, in correspondence received in March 2008, referenced prior denials and new and material evidence, and while the Veteran claims the spinal cord damage is a result of the same in-service injury noted in association with the May 1986 denials for arthritis and degeneration of the spine, the issue before the Board is entitlement to service connection for spinal cord damage with partial loss of use of the legs and balance difficulties, which has not been the subject of a prior final denial.  As reflected in the August 2004 rating decision on appeal, service connection for spinal cord damage with partial loss of use of the legs and balance was denied in association with Diagnostic Codes 8599-8520.  Thus, the claim on appeal is a new claim, rather than one to reopen.


In the INTRODUCTION section of the Board's June 2008 remand, it was noted that as part of a September 2004 notice of disagreement, the Veteran indicated that he was seeking to reopen a claim of entitlement to service connection for arthritis and degeneration of the spine.  The issue was referred to the agency of original jurisdiction (AOJ) for consideration.  Such consideration did not take place.  In the Board's remand October 2009, also in the INTRODUCTION section, it was again mentioned that the Veteran had indicated his desire to reopen claims seeking service connection for arthritis and for degeneration of the spine.  Again, consideration of these matters has yet to have been undertaken by the Agency of Original Jurisdiction (AO).  Therefore, the issues of entitlement to service connection for arthritis and degeneration of the spine have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are AGAIN referred to the AOJ for appropriate action.

The Board also remanded the matter of entitlement to service connection for spinal cord damage with partial loss of use of legs and balance difficulty in October 2009 so that certain due process concerns could be addressed as well as so additional development of the evidence could be conducted.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In a May 1986 decision, the RO denied the Veteran's claim of service connection for a right shoulder disorder; the Veteran was notified of this decision and of his appellate rights; and the Veteran did not perfect an appeal to the decision within the allotted time and the decision became final.


2.  The evidence added to the record since the May 1986 RO decision is not cumulative or redundant and, when considered with previous evidence of record, relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for a right shoulder disorder.


CONCLUSION OF LAW

Subsequent to the final May 1986 RO decision, new and material evidence has been received to reopen the claim of service connection for a right shoulder disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).



Further, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  To provide adequate notice with regard to an application to reopen a claim, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In regard to the Veteran's reopened claim in this case, the Board finds that new and material evidence has been submitted sufficient to reopen the above-mentioned claim previously denied in the May 1986 RO decision.  Thus, further discussion concerning those requirements is not necessary as this action is favorable to the Veteran, and it therefore cannot be prejudicial to him regarding this aspect of his appeal.  See Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).







New and Material Evidence

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications filed after August 29, 2001, as was the case here, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

The claim for service connection for a right shoulder disorder was most recently finally denied by the RO in May 1986.  The evidence of record at that time included the Veteran's March 1957 claim for compensation (VA Form 8-526), where, in part, he claimed to have incurred a right shoulder injury in 1953 while serving in Germany.  Service treatment records on file at the time of the RO's May 1986 rating decision included a February 1952 preinduction examination report, where clinical evaluation of the Veteran was normal.  Some other treatment records, dated from June 1952 to February 1954, did not mention the Veteran's right shoulder.  

A January 1985 letter from a private chiropractor indicated that he had examined the Veteran in November 1984, at which time, in pertinent part, the Veteran complained of right shoulder pain.  He added that the use of the Veteran's arms aggravated his right shoulder.  

A March 1985 VA consultation sheet shows that the Veteran provided a history of falling 30 feet from a cliff in 1954 while serving in Germany.  The Veteran added that he injured his neck as a result.  

A January 1986 lay statement reported that the Veteran had shoulder problems on his return from military service.  Another lay statement, from D.M., indicates that while he served with the Veteran in Germany he did not witness the fall.  He recalled that the Veteran, after falling from a cliff, received dispensary treatment and put on light duty.  

The RO, in May 1986, determined that service connection for a right shoulder disorder was not warranted.  The RO found that the service treatment records were negative for any objective evidence of a right shoulder condition.  The RO added that no medical evidence showed a chronic orthopedic pathology relating to the Veteran's right shoulder until many years after service, and also found that a nexus between the Veteran's service and a current right shoulder disorder was not shown by the evidence.  The Veteran, after disagreeing with the claim in June 1986, and being issued a Statement of the Case (SOC) in August 1986, failed to perfect an appeal by submitting a timely substantive appeal.  

The RO found that new and material evidence had not been submitted sufficient to reopen his claim for a right shoulder disorder in July 2006.  He perfected an appeal to this decision.  

Associated with the record after the May 1986 rating decision are personnel records received by the RO in April 2010.  These morning reports obtained subsequent to the Board's October 2009 remand, while not including demonstrable evidence to support a finding that the Veteran in fact fell off a cliff and, as a result, incurred injuries, did show that in March 1954 the Veteran had a temporary duty (TDY) assignment with the "7V27 USREUR Rehabilitation Ctr."  Other morning reports, also dated in March 1954, show merely TDY.  Also a WD AGO Form 53, dated in April 1957, includes a reference, pertaining to hospital or infirmary, to "RT. SHOULDER COND."  

A VA joints examination report conducted in April 2011 includes a diagnosis of right shoulder degenerative arthritis.  The examiner appeared to indicate that the Veteran had incurred a right shoulder injury during his military service.  The examiner, however, supplied a negative nexus opinion.  

As the previous final denial of service connection for a right shoulder disorder was premised on a finding that, in part, a right shoulder condition was not demonstrated during the Veteran's active military service, the evidence would have to show the presence of such a disorder in service.  

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the May 1986 RO decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for a right shoulder disorder.  The majority of this evidence is certainly new, in that it was not previously of record.  The Board also finds that above-cited WD AGO Form 53 sufficiently demonstrates that the Veteran was medically seen in service for right shoulder complaints.  In this regard, the Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  Therefore, this new evidence, presumed to be credible, relates to an unestablished fact of the Veteran having been medically seen in service for right shoulder complaints after he claims to have incurred such an injury.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a right shoulder disorder.  

The Board notes that the adjudication of the Veteran's appeal does not end with the finding that new and material evidence has been received.  In further adjudication of the claim, the presumption that the additional evidence is true without regard to the other evidence of record no longer applies.

For the reasons stated in the REMAND portion of this decision below, the Board concludes that additional development is required in order to address the merits of the underlying service connection claim.


ORDER

Having received new and material evidence to reopen a claim of entitlement to service connection for a right shoulder disorder, the appeal is granted to this extent only.







REMAND

The reopening of the claim of service connection for a right shoulder disorder triggers certain duty to assist provisions under the law, which must be met prior to de novo review of the claim.  The duty to assist includes obtaining relevant medical reports and examinations where indicated by the facts and circumstances of the individual case.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Here, and as discussed further below, the Veteran needs to be afforded a VA examination concerning his now reopened claim seeking service connection for a right shoulder disorder.  

Also in October 2009, concerning the issue now on appeal in which the Veteran seeks service connection for spinal cord damage with partial loss of use of legs and balance difficulty, in pertinent part, the following development was ordered to occur:

2.  If any service records are associated with the claims file and contain pertinent findings, to include notation of light duty or documenting a report to sick call during the relevant time period, the appellant should be scheduled for a VA examination.  The claims file should be made available for review and the examiner's attention should be directed to this remand, as well as the Board's June 2008 remand.  The AOJ should request that the examiner express an opinion in terms of whether it is "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood) that any identified spinal cord disorder with partial loss of use of the legs and balance difficulties is related to service[.]

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  (emphasis added).  

Unfortunately, pertaining to the issue seeking service connection for spinal cord damage with partial loss of use of legs and balance difficulty, the development ordered pursuant to the Board's October 2009 remand remains to be sufficiently completed.  Accordingly, another remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was afforded VA examinations (spine, peripheral nerves, and joints) in April 2011.  The examiner - the same VA Certified Physicians Assistant conducted all of the examinations -- indicated that the Veteran's claims folder had been reviewed.  As noted as part of the VA spine examination, the Veteran provided a history of falling from a 30 foot cliff while in Germany in the 1950's, injuring his neck and right shoulder.  He added that in the early 1990's he began to have difficulty with his left leg, needing to essentially drag it when he walked.  He reported multiple neck surgeries, after which he had regained the partial use of his legs, but that he continued to have symptoms of weakness in both legs as well as poor balance.  After examining the Veteran, the examiner supplied a diagnosis of cervical stenosis and degenerative arthritis of the cervical spine "which is less likely as not caused by injury during due [sic] to [the Veteran's] active duty in the service."  






The report of the VA peripheral nerves examination shows that the Veteran again complained of leg weakness and balance problems.  After examining the Veteran, the examiner supplied a diagnosis of bilateral lower extremity weakness and neuropathy which is "less likely related to the service due to lack of medical evidence."  

The report of the VA joints examination shows that the Veteran again provided a history of falling from a cliff while in Germany.  The examiner noted that the joint to be examined was the Veteran's right shoulder.  Of note -- in answering the question of "Has there been an injury to the joint(s) being examined?" -- the examiner responded "yes," and commented "Refer to the history section" [where the Veteran reported falling from a cliff after which he experienced immediate right shoulder pain and problems since then].  The examiner supplied a diagnosis of, after examining the Veteran, right shoulder degenerative arthritis.  The examiner opined that the right shoulder arthritis was "less likely than not related to injury in the service due to lack of medical evidence in his medical records.  There is no medical evidence of chronic back, neck, and right shoulder conditions during [the Veteran's] active duty in the service."  

For the following reasons, remand is unfortunately necessary concerning the two issues presently before the Board on appeal.  While the VA examiner in April 2011 reported having had an opportunity to review the Veteran's claims folder, of record, and noted to have been reviewed, is a notation contained as part of a WD AGO Form 53, dated in April 1957, which seems to show that the Veteran was seen in a hospital or infirmary for a right shoulder condition.  The date of the actual hospital/dispensary visit is not visible on this record.  The examiner, however, as part of the VA joints examination report, nevertheless seemed to opine that the Veteran's service treatment records included no medical evidence concerning his right shoulder.  

The fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination which takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); see also 38 C.F.R. § 3.326 (2011); VAOPGCPREC 20-95 (July 14, 1995) (a VA examiner must review a claimant's prior medical records when such a review is necessary to ensure a fully informed examination or to provide an adequate basis for the examiner's findings and conclusions).

Further, the medical findings/opinions (or lack thereof) concerning each claim now before the Board for appellate consideration addressed in the April 2011 VA examinations are inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.).  

In opining that the Veteran's cervical stenosis, cervical spine degenerative arthritis, and right shoulder degenerative arthritis were less likely than not related to his military service, the examiner seemed to base his rationale for this supplied opinion on the fact that the medical record lacked documentation.  This though, concerning the claims, contrasts with the examiner's apparent conclusion, as shown as part of the April 2011 VA joints examination report wherein the examiner, seemingly found that the Veteran did incur a right shoulder injury in service as a result of a fall.  There is no clear reference by the examiner to the information contained in the Veteran's service treatment records.  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23   (2007).  Another VA examination is required concerning these claims, as the medical examinations, and included findings and opinions are deemed to be, for the above-mentioned reasons, inadequate.  See Barr, Stefl, Dalton.  






In view of the foregoing, this matter is REMANDED to the RO for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should afford the Veteran an appropriate examination, or examinations, to determine the current nature and etiology of any a) spinal cord disorder with partial use of the legs and balance difficulty and b) right shoulder disorder found to be present.  The claims folder must be provided to and reviewed by the examiner.  Any indicated diagnostic tests and studies, to include X-rays, must be accomplished.  After a review of the examination findings and the entire evidence of record, the examiner must render an opinion as to whether any current spinal cord disorder with partial use of the legs and balance and/or right shoulder disorder, if found to be present, are at least as likely as not caused by or had their onset during service.  The Veteran's history of in-service treatment, and any other pertinent clinical findings of record (to include the multiple statements supplied by the Veteran and others concerning his involvement in a 30 foot fall during service), as well as the WD AGO Form 53 which demonstrates that the Veteran was medically seen in service for right shoulder complaints, must be taken into account and discussed.  

The examiner is advised the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weights against a causal relationship.

The examiner is requested to answer the question posed with use of the "as likely," "more likely," or "less likely" language.

A clear rationale for all opinions would be helpful - including notations to specifically-identified facts and medical principles (i.e., what particular medical records, other evidence) - and of considerable assistance to the Board.  In addition, the examiner must explain the basis for any and all provided opinions.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), review of all pertinent records in the Veteran's claims file must be made available to the examiner for review.

2.  The RO/AMC must notify the Veteran that it is his responsibility to report for a scheduled VA examination(s) and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.655 (2011).

In the event that the Veteran does not report for the examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  The RO/AMC should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  Stegall.  If the ordered action has not been undertaken or is deficient in any manner, the RO must take appropriate corrective action.  

4.  Thereafter, the RO/AMC should readjudicate the Veteran's claims for entitlement to service connection for spinal cord damage with partial loss of use of legs and balance difficulty and for a right shoulder disorder.  If the appeal remains denied in any respect, a Supplemental SOC (SSOC) should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


